USDC IN/ND case 1:21-cv-00024-HAB-SLC document 9 filed 03/02/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

MOHAMMAD H. NADERI,                            )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Cause No. 1:21-CV-24-HAB
                                               )
CORY W. WORTHINGTON, et al.,                   )
                                               )
       Defendants.                             )

                                     OPINION AND ORDER

       This matter comes before the Court on Plaintiff’s First Amended Complaint (ECF No. 4)

and his Motion to Proceed in Forma Pauperis (ECF No. 5). These filings were made pursuant to

this Court’s Opinion and Order dated February 16, 2021, which dismissed Plaintiff’s initial

complaint pursuant to its screening duties under 28 U.S.C. § 1915(e)(2)(B). Because the Amended

Complaint is barred by the applicable statute of limitations, this matter will again be dismissed.

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
USDC IN/ND case 1:21-cv-00024-HAB-SLC document 9 filed 03/02/21 page 2 of 3


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

       The Court based its initial dismissal of Plaintiff’s case on the lack of subject matter

jurisdiction. The Court concluded that it had neither diversity jurisdiction under 28 U.S.C. § 1332

nor federal question jurisdiction under 28 U.S.C. § 1331. (ECF No. 3 at 2–3). Plaintiff has

addressed the identified defect by alleging that Defendant’s failure to compensate him for a vehicle

accident amounts to violation of his civil rights under “42 U.S.C.A. § 1981–1988.” While such a

claim might resolve the jurisdictional issue, it does nothing to state a viable claim.

       Assuming, without deciding, that Plaintiff could bring an action under 42 U.S.C. § 1981,

that claim would be subject to a four-year statute of limitations. Jones v. R.R. Donnelley & Sons

Co., 541 U.S. 369, 383 (2004); 28 U.S.C. § 1658. According to the amended complaint, the

accident occurred on January 29, 2016. (ECF No. 4 at 1). Plaintiff’s complaint, then, needed to be

filed on or before January 29, 2020, to be timely. Plaintiff’s initial complaint was not filed until

January 19, 2021. (ECF No. 1). Plaintiff’s claim is time-barred.

       The Court has given Plaintiff a second opportunity to state a valid cause of action and

Plaintiff has failed. The Court finds no basis to believe that Plaintiff will have any more success if

given a third chance. Accordingly, Plaintiff’s First Amended Complaint (ECF No. 4) is

DISMISSED. Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 5), his Motion for Court

Appointed, Pro Bono Counsel (ECF No. 6), and his motion seeking leave to issue discovery (ECF

No. 7) are DENIED as moot.




                                                  2
USDC IN/ND case 1:21-cv-00024-HAB-SLC document 9 filed 03/02/21 page 3 of 3


     SO ORDERED on March 2, 2021.

                                     s/ Holly A. Brady
                                    JUDGE HOLLY A. BRADY
                                    UNITED STATES DISTRICT COURT




                                      3
